DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Rule 11.13(l) requires that “[r]eference signs not mentioned in the description shall not appear in the drawings, and vice versa.”  Reference numeral 425 does not appear in the description, and should be deleted from figure 1, or a description thereof added to the disclosure without adding new matter.  See MPEP 1893.03(f).

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 8 recites “a area,” which appears to be a typographical error.
Claim 1 line 40 recites “attachable to rigid secondary part,” which appears to be a typographical error. (I.e. “to the rigid.”)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with grammatical errors and indefinite language.  Applicant is advised to thoroughly review the claims for potential errors.  In an effort to promote compact prosecution, the following non-exhaustive list of 112 issues is set forth to aid Applicant in clarifying the claims.
Claim 1 lines 13-14 recite “first end portion of which is in the first pivot point pivotally around the horizontal axis,” which is vague and ambiguous.  Is the end portion inside the pivot point?  Is part of it inside the pivot point?  Is the first end portion pivotally connected to the mast?  What is being claimed?
 Claim 1 requires “the horizontal axis” to be associated with both the first pivot point and the second pivot point.  See claim 1 lines 10-11 verses lines 15-16, 34, 71, 79, claim 3 line 6, etc. etc.  It is suggested to separately claim first and second horizontal axes, or to render each and every recitation generically “a horizontal axis” in order to avoid confusion.
Claim 1 lines 17-18 recite “… second end portion of which a gripping assembly of a crane;” which seems like an unfinished clause.  Is the gripping assembly supposed to be attached to the secondary part second end?
Claim 1 lines 54, 75, claim 3 line 6, and claim 5 line 3 require various components/features to be “conceived” in one way or another.  Do these recitations limit the claims with a structural feature, or are they merely conceptual possibilities?
Claim 1 line 73 recites “a mechanism,” which is already claimed in line 37.  How many “mechanisms” are required by claim 1?  (It is believed that both instances refer to element 5.)
Claim 1 line 77 recites “a rigid primary part,” which doesn’t make sense.  A rigid primary part is previously claimed.  How many rigid primary parts are required by claim 1?
Claim 1 lines 81-81 recite “the shorter and longer arm said the first hydraulic cylinder,” which is vague and ambiguous.  Does this mean the arms are attached by the cylinder?  That they rotate relative thereto?

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth by claim 1.  Specifically, claim 1 requires a hydraulic cylinder/piston comprising a casing and central part which form parts of a clutch; the casing is furnished with first protrusions which are circumferentially equidistant and each protrusion comprising two axially outward first converging slopes; the central part is furnished with second protrusions which are which are circumferentially equidistant and each protrusion comprising two axially outward second converging slopes complimentary to gaps between the first slopes; and each displacement of the central part in an axial direction of the casing along the horizontal axis within the second pivot point results in a synchronous rotation of the central part relative to the casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654            

/SANG K KIM/           Primary Examiner, Art Unit 3654